UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2303



VICTORINE ANKONGBE ANGA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-640-214)


Submitted:   May 25, 2005                 Decided:   October 21, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Robert L. Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.   Peter Keisler, Assistant Attorney General, James
Hunolt, Kenneth W. Rosenberg, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Victorine    Ankongbe     Anga,     a    native    and     citizen   of

Cameroon, petitions for review of the Board of Immigration Appeals’

(Board) order affirming the immigration judge’s denial of her

motion to reopen.

           Pursuant to 8 U.S.C. § 1252(b)(1) (2000), “[t]he petition

for review must be filed not later than thirty days after the date

of   the   final   order   of     removal.”          This     time    period    is

“jurisdictional    in   nature    and   must   be    construed       with   strict

fidelity to [its] terms.”        Stone v. INS, 514 U.S. 386, 405 (1995).

Moreover, it is well established that the Board’s denial of a

motion to reopen is a final order of removal.                        See Rose v.

Woolwine, 344 F.2d 993, 994-95 (4th Cir. 1965).

           Anga’s petition was filed thirty-three days after the

Board’s affirmance of the immigration judge’s denial of the motion

to reopen; thus, her petition was untimely. Absent jurisdiction to

review the merits of this claim, we dismiss Anga’s petition.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DISMISSED




                                    - 2 -